 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    JOSHUA CALEB SHUE,                               Case No. 2:20-cv-02025-KJD-BNW
12                      Petitioner,                    ORDER
13           v.
14    CALVIN JOHNSON, et al.,
15                      Respondents.
16

17          Respondents having filed an unopposed motion for enlargement of time (first request)

18   (ECF No. 17), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' unopposed motion for enlargement of

20   time (first request) (ECF No. 17) is GRANTED. Respondents will have up to and including July

21   15, 2021, to file a response to the motion for discovery (ECF No. 16).

22          DATED:         July 14, 2021
23                                                               ______________________________
                                                                 KENT J. DAWSON
24                                                               United States District Judge
25

26
27

28
                                                      1
